Exhibit 10.14

 


THIRD AMENDED AND RESTATED NEVADA SECURITY BANK


 


SPLIT DOLLAR AGREEMENT


 

Insurer:

New York Life Insurance Company

 

Policy Number 56609568

 

 

 

Sun Life Assurance Company

 

Policy Number S02700007

 

 

Bank:

Nevada Security Bank

 

 

Insured:

Harold G. Giomi

 

 

Relationship of Insured to Bank:

Executive

 

 

Effective Date:

December 31st, 2008

 

The Bank and Insured as of the Effective Date aforementioned hereby enters into
this Third Amended and Restated Nevada Security Bank Split Dollar Agreement
(hereinafter “Agreement”) which amends, supersedes and replaces in the entirety
the prior “Second Amended and Restated Nevada Security Bank Split Dollar
Agreement,” entered into by and between these same parties dated September 20,
2007.  The respective rights and duties of Nevada Security Bank (hereinafter the
“Bank” or “Employer”) and the Insured (also referred to as “Executive”) in the
above-referenced policies (referred to as “Policy”) shall be pursuant to the
terms set forth below:

 

1.                                      DEFINITIONS.

 

Unless otherwise defined herein, the meaning of any defined term in this
Agreement shall have meaning as set forth in the Policy.  If the definition of a
term in the Policy is inconsistent with the definition of a term in this
Agreement, then the definition of the term as set forth in this Agreement shall
supersede and replace the definition of the terms as set forth in the Policy.
 For the purposes of this Agreement, the terms “Insured” and “Executive,” and
the terms “Bank” and “Employer” shall have the same meaning.

 

1.1                               Termination for Cause.  the term “Termination
for Cause” shall mean termination of Employment of the Executive by reason of
any of the following:

 

(A)                              Dishonest or fraudulent conduct by Executive
with respect to the performance of Executive’s duties with Bank or its parent
corporation (The Bank Holdings);

 

--------------------------------------------------------------------------------


 

(B)                              Conduct by Executive that materially discredits
Bank or its parent corporation or any of its subsidiaries or is materially
detrimental to the reputation of the Bank or its parent corporation or any of
its subsidiaries, including but not limited to conviction or a plea of nolo
contendere of Executive of a felony or crime involving moral turpitude;

 

(C)                              Executive’s willful misconduct or gross
negligence in performance of Executive’s duties under this Agreement, including
but not limited to Executive’s refusal to comply in any material respect with
the legal directives of the Executive’s immediate supervisor or the Board of
Directors (hereinafter the “Board”), if such misconduct or negligence has not
been remedied or is not being remedied to the Board’s reasonable satisfaction
within thirty (30) days after written notice, including a detailed description
of the misconduct or negligence, has been delivered by the Board to Executive;

 

(D)                             An order or directive from a state or federal
banking regulatory agency requesting or requiring removal of Executive or a
finding by any such agency that Executive’s performance threatens the safety or
soundness of Bank, its parent corporation or any of its subsidiaries;

 

(E)                               Material breach of Executive’s fiduciary
duties to Bank if such breach has not been remedied or is not being remedied to
the Board’s reasonable satisfaction within thirty (30) days after written
notice, including a detailed description of the breach that has been delivered
by the Board to Executive;

 

(F)                           The Executive is convicted of a felony or
misdemeanor involving moral turpitude;

 

(G)                          State and/or Federal banking regulators request or
order termination of this Agreement; or

 

(H)                         The Executive commits any act which could cause
termination of Coverage under the Bank’s Blanket Bond as to the Executive, as
distinguished from termination of such coverage as to the Bank as a whole.

 

1.2                               Voluntary Termination.  The term “Voluntary
Termination” shall mean termination elected by the Executive.

 

1.3                               Disability/Disabled.  For the purpose of this
Agreement, an Executive will be considered disabled if:

 

(A)                           He is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or

 

2

--------------------------------------------------------------------------------


 

(B)                              He is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of Participant’s
employer.

 

1.4                               Change in Control.  A “Change in Control”
shall mean the earliest occurrence of one of the following events:

 

A.                                   A Change In Ownership of The Bank Holdings
or the Employer.

 

A change in ownership of The Bank Holdings (TBH) or the Employer occurs on the
date that any person (or group of persons) acquires ownership of stock of TBH or
the Employer that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of TBH or the Employer, respectively.

 

B.                                     A Change in Effective Control of TBH or
the Employer.

 

A change in effective control of TBH or the Employer occurs on the date that:

 

1.                                       Any person (or group of persons)
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
TBH or the Employer possessing thirty-five percent (35%) or more of the total
voting power of the stock of TBH or the Employer, respectively; or

 

2.                                       A majority of members of TBH’s or the
Employer’s Board is replaced during any twelve (12) month period by directors
whose appointment or election is not endorsed by a majority of the members of
TBH’s or the Employer’s Board, respectively prior to the date of the appointment
or election.

 

C.                                     A Change in Ownership of a Substantial
Portion of TBH’s or the Employer’s Assets.

 

A change in the ownership of a substantial portion of TBH’s or the Employer’s
assets occurs on the date that any person (or group of persons) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets

 

3

--------------------------------------------------------------------------------


 

from TBH or the Employer, respectively that have a total gross fair market value
equal to, or more than, forty percent (40%) of the total gross fair market value
of all of the assets of TBH or the Employer, respectively immediately prior to
such acquisition or acquisitions.

 

For the purpose of this Agreement, transfers of the outstanding voting
securities of TBH or the Employer made on account of deaths or gifts, transfers
between family members, former spouses or transfers to a qualified retirement
plan maintained by TBH or the Employer shall not be considered in determining
whether there has been a Change in Control.

 

2.                                      POLICY TITLE AND OWNERSHIP.

 

The parties agree that title and ownership in the Policy shall reside in the
Bank for its use and for the use of the Insured all in accordance with this
Agreement.  The Bank alone may, to the extent of its interest, exercise the
right to borrow or withdraw on the Policy cash values.  Where the Bank and the
Insured (or assignee, with the consent of the Insured) mutually agree to
exercise the right to increase the coverage under the Policy, then, in such
event, the rights, duties and benefits of the parties to such increased coverage
shall continue to be subject to the terms of this Agreement.

 

3.                                      BENEFICIARY DESIGNATION RIGHTS.

 

The Bank and Insured agree that the Insured (or assignee) shall have the right
and power to designate a beneficiary or beneficiaries to receive the Insured’s
share of the proceeds payable upon the death of the Insured, and to elect and
change a payment option for such beneficiary, subject to any right or interest
the Bank may have in such proceeds, as provided in this Agreement.

 

4.                                      PREMIUM PAYMENT METHOD.

 

Subject to the Bank’s absolute right to surrender or terminate the Policy at any
time and for any reason, the Bank agrees to pay an amount equal to the planned
premiums and any other premium payments that might become necessary to keep the
Policy in force.

 

5.                                      TAXABLE BENEFIT.

 

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service.  The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.  The Executive shall be responsible for the
payment of the income taxes on such imputed income.

 

6.                                      DIVISION OF DEATH PROCEEDS.

 

Subject to Paragraphs 7 and 9 herein, the parties agree to the division of the
death proceeds of the Policy as follows:

 

4

--------------------------------------------------------------------------------


 

A.                                   Provided that, either (i) the Insured was
either employed by the Bank at the time of Insured’s death or (ii) the Insured
was no longer employed by the Bank because he had elected Early or Normal
Retirement from the Bank prior to the Insured’s death (as defined in the
Insured’s Executive Supplemental Compensation Agreement, as amended), then upon
the death of the Insured, the Insured’s beneficiary(ies) depending on the age of
the Insured at time of death shall be entitled to the following:

 

i.                                        If the Insured is Sixty-Nine (69)
years old or younger at the time of death, then the Insured’s beneficiary(ies),
designated in accordance with Paragraph 3, shall be entitled to receive a total
amount equal to the lesser of One Million, Three Hundred and Thirteen Thousand,
Nine Hundred and Ninety ($1,313,990) Dollars or one hundred percent (100%) of
the Net-at-Risk portion of the proceeds from the Policy.  For the purposes of
this Agreement, the Net-at-Risk insurance portion is the total proceeds of the
Policy less the cash value of the Policy.  The Executive may elect to reduce his
death benefit in the future at any time provided that he has written
authorization from his spouse or primary beneficiary.

 

ii.                                     If the Insured dies after attaining the
age of Seventy (70), but before attaining the age of Eighty (80) years old, then
the Insured’s beneficiary(ies), designated in accordance with Paragraph 3, shall
be entitled to receive a total amount equal to the lesser of Nine Hundred and
Nineteen Thousand, Seven Hundred and Ninety-Three ($919,793) Dollars or one
hundred percent (100%) of the Net-at-Risk portion of the proceeds from the
Policy.

 

iii.                                  If the Insured dies after attaining Eighty
(80) years of age, then the Insured’s beneficiaries, designated in accordance
with Paragraph 3, shall be entitled to receive a total amount equal to the
lesser of Five Hundred and Twenty-Five Thousand, Five Hundred and Ninety-Six
($525,596) Dollars or one hundred percent (100%) of the Net-at-Risk portion of
the proceeds from the Policy.

 

B.                                     In the event the Insured is forced to
terminate his employment with the Bank as a result of Disability, then upon the
death of the Insured, the Insured’s beneficiaries shall be entitled to the same
benefit amounts set forth under Paragraph 6A.

 

C.                                     In the event (i) the Insured is
Terminated for Cause from the Bank or (ii) the Insured terminates employment
with the Bank as a result of a Voluntary Termination that occurs prior to the
Insured reaching Early Retirement Age as specified in Insured’s Executive
Supplemental Compensation Agreement, as amended, then the Executive’s
beneficiary(ies) upon the Executive’s death will receive a total of the lesser
of Twenty-Five Thousand Dollars ($25,000) in death benefits or One Hundred
Percent (100%) of the Net-at-Risk portion of the proceeds under the Policy at
the time of Insured’s death.

 

5

--------------------------------------------------------------------------------


 

D.                                    The Bank and the Insured (or assignees)
shall share in any interest due on the death proceeds on a pro rata basis as the
proceeds due each respectively bears to the total proceeds, excluding any such
interest.

 

E.                                      In the event that the Policy is
terminated by the Bank, other than as a result of any intentional act of the
Insured which causes the policy to terminate, then the Bank upon the death of
the Insured shall pay the benefit specified in Subparagraphs 6 (A),(B),(C), or
(D) to the Insured’s beneficiary(ies), as named on the last written beneficiary
designation in force under the Policy.  The amount paid by the Bank shall be
equivalent to the after tax value of the benefits which would have been paid at
the time of the death of the Insured if the Policy had not been terminated.

 

7.                                      DIVISION OF THE CASH SURRENDER VALUE OF
THE POLICY.

 

The Bank shall at all times be entitled to an amount equal to the Policy’s cash
value, as that term is defined in the Policy contract, less any Policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges.  Such cash value shall be determined as of the
date of surrender or death as the case may be.

 

8.                                      RIGHTS OF PARTIES WHERE POLICY ENDOWMENT
OR ANNUITY ELECTION EXISTS.

 

In the event the Policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the Policy’s cash value.  Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.

 


9.                                      CONTINGENT OPTION AND TERMINATION OF
AGREEMENT.


 

9.1                               Contingent Option.  Upon the Executive being
involuntarily terminated before the Early Retirement Age as specified in his
Executive Supplemental Compensation Agreement, as amended and subject to
Paragraph 19 of this Agreement to the extent applicable, the Insured (or
assignee) to the extent that the Policy has not been previously terminated or
paid out shall have a fifteen (15) day option to receive from the Bank an
absolute assignment of the Policy in consideration of a cash payment to the Bank
equal to the cash value of the Policy at the time of such assignment.  Upon the
proper exercise of the option to receive an absolute assignment of the Policy,
this Agreement shall terminate and Bank shall have no further obligation to pay
any benefits to Executive’s beneficiary(ies) pursuant to this Agreement.

 

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the Policy as set forth herein.

 

6

--------------------------------------------------------------------------------


 

9.2                               Termination of Agreement.  Except as
terminated earlier as provided in Paragraph 9.1, this Agreement shall terminate
upon distribution of the death benefit proceeds in accordance with Paragraph 6
above.

 

10.                               INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS.

 

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject Policy nor any rights, options, privileges or duties created under this
Agreement.

 

11.                               AGREEMENT BINDING UPON THE PARTIES.

 

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.

 

12.                               ADMINISTRATIVE AND CLAIMS PROVISIONS.

 

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):

 

A.                                   Named Fiduciary and Plan Administrator.

 

The “Named Fiduciary and Plan Administrator” of this Joint Beneficiary
Designation Agreement shall be Nevada Security Bank until its resignation or
removal by the Board of Directors. As Named Fiduciary and Plan Administrator,
the Bank shall be responsible for the management, control, and administration of
this Joint Beneficiary Plan as established herein.  The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the Plan, including the employment of advisors and the
delegation of any ministerial duties to qualified individuals.

 

B.                                     Funding Policy.

 

Subject to the Bank’s absolute right to surrender or terminate the Policy at any
time and for any reason, the funding policy for the Agreement shall be to
maintain the subject Policy in force by paying, when due, all premiums required.

 

                                               
C.                                     Basis of Payment of Benefits.

 

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

7

--------------------------------------------------------------------------------


 

D.                                    Claim Procedures.

 

Claim forms or claim information as to the subject Policy can be obtained by
contacting Benmark, Inc. (800-544-6079) and/or Renaissance Bank Advisors 
(800-544-6079).  When the Named Fiduciary has a claim which may be covered under
the provisions described in the insurance Policy, they should contact the office
named above, and they will either complete a claim form and forward it to an
authorized representative of the Insurer or advise the Named Fiduciary what
further requirements are necessary.  The Insurer will evaluate and make a
decision as to payment.  If the claim is payable, a benefit check will be issued
in accordance with the terms of this Agreement.

 

In the event that a claim is not eligible under the Policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the Policy.  If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. 
All objections to the Insurer’s actions should be in writing and submitted to
the office named above for transmittal to the Insurer.

 

13.                               GENDER.

 

Whenever in this Agreement words are used in the masculine, feminine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

14.                               INSURANCE COMPANY NOT A PARTY TO THIS
AGREEMENT.

 

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement.  Payment or other performance in accordance with the Policy
provisions shall fully discharge the Insurer from any and all liability.

 

15.                               AMENDMENT OR REVOCATION, AND EXCHANGE OF
POLICY.

 

Subject to the Bank’s absolute right to surrender or terminate the Policy at any
time and for any reason, it is agreed by and between the parties hereto that,
during the lifetime of the Insured, this Agreement may be amended or revoked at
any time or times, in whole or in part, by the mutual written consent of the
Insured and the Bank.  The Bank and Insured agree that the Bank may, however,
unilaterally and without the consent of the Insured, exchange any life insurance
Policy that is the subject matter of this Agreement, with or without replacing
said Policy, provided the replacement policy is at the time of exchange of
equivalent or better value than the Policy.

 

16.                               SEVERABILITY AND INTERPRETATION.

 

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms. 
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

 

8

--------------------------------------------------------------------------------


 

17.                               APPLICABLE LAW.

 

The laws of the State of Nevada shall govern the validity and interpretation of
this Agreement.

 

18.                               EFFECT OF THE LIFE INSURANCE POLICY’S
CONTESTABILITY CLAUSES.

 

Notwithstanding anything to the contrary, the parties herein understand and
agree that the payment of the benefits provided herein are subject to the Life
Insurance Policy’s suicide and contestability clauses and other such clauses,
and if such clauses preclude the Insurer from paying the full death proceeds,
then, in such event, no death benefits of whatever nature shall be payable to
Insured’s (or Insured’s Assignee’s) beneficiary(ies) under this Agreement.

 

19.                               COMPLIANCE WITH SECTION 409A.

 

This Agreement shall at all times be administered in compliance with the
requirements of §409A of the Internal Revenue Code of 1986, as amended (“Code”)
and any and all regulations thereunder, including such regulations as may be
promulgated.

 

In the event that § 409A of the Code applies to any compensation with respect to
a separation from service, payment of that compensation shall be delayed if
Executive is a “specified employee,” as defined in § 409A(a)(2)(B)(i) of the
Code, and such delayed payment is required by § 409A of the Code.  Such delay
shall last six months from the date of separation of service.

 

The term “Separation from Service” means the termination of the Executive’s
employment with the Employer for reasons other than death or Disability. 
Whether a Separation from Service takes place is determined based on the facts
and circumstances surrounding the termination of the Executive’s employment and
whether the Employer and the Executive intended for the Executive to provide
significant services for the Employer following such termination.  A termination
of employment will not be considered a Separation from Service if:

 

(a)                                  the Executive continues to provide services
as an employee of the Employer at an annual rate that is twenty percent (20%) or
more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or, if employed less than three years,
such lesser period) and the annual remuneration for such services is twenty
percent (20%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or, if less, such lesser period), or

 

(b)                                 the Executive continues to provide services
to the Employer in a capacity other than as an employee of the Employer at an
annual rate that is fifty percent (50%) or more of the services rendered, on
average, during the immediately preceding

 

9

--------------------------------------------------------------------------------


 

three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).

 

Executed at Reno, Nevada this 31st day of December, 2008.

 

 


NEVADA SECURITY BANK

Reno, Nevada

 

 

By:

/s/ Ed Allison

 

By:

/s/ Harold G. Giomi

 

Ed Allison, Chairman of the Board

 

Insured: Harold G. Giomi

 

 

 

 

 

 

[g25461lei001.jpg]

 

[g25461lei002.jpg]

Witness

 

Witness

 

10

--------------------------------------------------------------------------------